Exhibit 10.2

RTI INTERNATIONAL METALS, INC.

SUPPLEMENTAL PENSION PROGRAM

Amended and Restated

January 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I

 

—

 

PURPOSE AND EFFECTIVE DATE

     1   

ARTICLE II

 

—

 

DEFINITIONS

     1   

ARTICLE III

 

—

 

ADMINISTRATION

     3   

ARTICLE IV

 

—

 

RIGHTS TO BENEFITS

     4   

ARTICLE V

 

—

 

BENEFITS

     5   

ARTICLE VI

 

—

 

AMENDMENT OR TERMINATION

     5   

ARTICLE VII

 

—

 

MISCELLANEOUS

     6   

ARTICLE VIII

 

—

 

CLAIM AND APPEAL PROCEDURE

     8   

EXHIBIT A

   

ELIGIBLE EMPLOYEES

     A-1   

 

-i-



--------------------------------------------------------------------------------

RTI INTERNATIONAL METALS, INC.

SUPPLEMENTAL PENSION PROGRAM

Amended and Restated

January 30, 2015

Article I — Purpose and Effective Date

The RTI International Metals, Inc. Supplemental Pension Program (“Plan”) was
originally established effective August 1, 1987 to promote the growth and
profitability of RTI International Metals, Inc., to attract and retain employees
of outstanding competence and to provide eligible employees with certain
benefits under the terms and conditions hereof, in particular, to provide
supplemental pension benefits based on compensation earned under various Company
bonus programs. This Plan is intended to be a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

The Plan was amended and restated, effective January 1, 2008, to comply with
Section 409A of the Code and clarify the terms of the Plan. Notwithstanding
anything to the contrary in the Plan, with respect to distributions commencing
prior to January 1, 2008 (or such later date as permitted under Internal Revenue
Code Section 409A or regulations, rulings or applicable law issued thereunder),
any such distribution shall be governed by the terms of the Plan as in effect at
the time the distribution commenced based on a reasonable, good faith
interpretation of the Section 409A of the Code and the applicable guidance
issued thereunder (notwithstanding a provision of the Plan to the contrary).

Article II — Definitions

For purposes of this Plan, capitalized terms shall have the respective meaning
set forth below:

 

  2.01 “Administrator” shall mean the Employee Benefits Committee, as described
in the Charter.

 

  2.02 “Average Monthly Bonus Earnings” shall mean the amount calculated by
dividing the total Bonus Earnings with respect to the five calendar years for
which total Bonus Earnings were the highest out of the last 10 consecutive
calendar years immediately prior to the calendar year in which retirement or
death occurs, divided by 60.

The Average Monthly Bonus Earnings used in the determination of benefits under
this Plan as of retirement will be recalculated using any Bonus Earnings payable
for the calendar year in which retirement occurs if such Bonus Earnings produces
Average Monthly Bonus Earnings greater than that determined at retirement.

 

  2.03 “Board” shall mean the Board of Directors of RTI.

 

  2.04 “Bonus Earnings” shall mean the bonuses paid by the Company and credited
to the Participant from time to time as reflected on the Plan records or as
otherwise approved by the Board. Bonus Earnings will be considered as having
been made for the calendar year in which the applicable services were performed
rather than for the calendar year in which the bonus payment was actually
received by the Participant.

 

  2.05 “Code” shall mean the Internal Revenue Code of 1986 as the same may be
amended from time to time, or any successor thereto.



--------------------------------------------------------------------------------

  2.06 “Company” shall mean RTI International Metals, Inc. and any Participating
Entity.

 

  2.07 “Continuous Service” shall mean “continuous service” as defined under the
Qualified Plan, regardless of whether such Participant is a participant in the
Qualified Plan, except that for Timothy G. Rupert, such term shall include USX
Service, and that for John H. Odle, such term shall include 3.58 years of
service with USX and 5.58 years previous service with RMI Titanium Company.

 

  2.08 “Eligible Employee” shall mean an employee designated in accordance with
Section 4.01.

 

  2.09 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

  2.10 “Participant” shall mean Eligible Employees working for the Company or a
former Eligible Employee with a right to a current or future Supplemental
Pension.

 

  2.11 “Participating Entity” shall mean any subsidiary or affiliate of RTI,
with participation in the Plan ceasing automatically on the date the subsidiary
or affiliate ceases to be a subsidiary or affiliate of RTI.

 

  2.12 “Plan” shall mean the RTI International Metals, Inc. Supplemental Pension
Program, as the same may be amended from time to time.

 

  2.13 “Plan Year” shall mean the calendar year.

 

  2.14 “Qualified Plan” shall mean the Pension Plan for Eligible Salaried
Employees of RMI Titanium Company, which was closed to new participants as of
January 1, 2006.

 

  2.15 “RTI” shall mean RTI International Metals, Inc. and its successors and
assigns.

 

  2.16 “Separation from Service” shall mean a Participant’s death, retirement or
other termination of employment with the Company and all of its controlled group
members within the meaning of Section 409A of the Code. For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has a Separation from service will be determined based on all of
the facts and circumstances and in accordance with the guidance issued under
Section 409A.

 

  2.17 “Supplemental Pension” shall mean the benefit payable under this Plan as
determined under Section 5.01 of the Plan.

 

  2.18 “USX Service” shall mean Timothy G. Rupert’s service with the United
States Steel Corporation, as set forth in Paragraph 1 of the Letter Agreement
between Timothy G. Rupert and RTI International Metals, Inc., dated December 2,
2003, and signed by Robert M. Hernandez.

 

-2-



--------------------------------------------------------------------------------

  2.19 “Charter” shall mean the RTI International Metals, Inc. Employee Benefits
Committee Charter, which was adopted on October 26, 2012 by the Board, and as
subsequently amended form time to time and which is incorporated by reference
herein.

Article III — Administration

 

  3.01 General Administration. This Plan shall be administered by the
Administrator in accordance with the terms and conditions hereof. The
Administrator shall have the exclusive authority and discretion to interpret,
construe, and administer the provisions of the Plan and to decide all questions
concerning the Plan and its administration. Without limiting the foregoing, the
Administrator shall have the authority, from time to time to:

 

  (a) determine eligibility for and the amount of benefits, if any, due under
the Plan;

 

  (b) determine and adjust amounts payable under the Plan;

 

  (c) interpret the Plan, to make factual determinations, to correct
deficiencies, and to supply omissions, including resolving any ambiguity or
uncertainty arising under or existing in the terms and provisions of the Plan;

 

  (d) make all other determinations and to take all other actions necessary or
advisable for the implementation and administration of the Plan; and

 

  (e) appoint and employ agents and to delegate such responsibilities and duties
thereto as he shall deem necessary and proper for the administration of the
Plan.

 

  3.02 Determinations of the Administrator. No employee of the Company shall be
entitled to receive benefits under this Plan unless or until his entitlement and
amount thereof is determined by the Administrator. The determinations of the
Administrator shall be final, conclusive and binding upon the employee, the
Company and all interested parties. The Administrator shall not be liable for
any determination made or action taken under the Plan made or taken in good
faith.

 

  3.03 Section 409A. The provisions of the Plan shall be administered,
interpreted and construed in accordance with Section 409A, the regulations and
other binding guidance promulgated thereunder (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). Accordingly, it
is intended that distribution events authorized under the Plan qualify as a
permissible distribution events for purposes of Section 409A of the Code, and
the Plan shall be interpreted and construed accordingly in order to comply with
Section 409A of the Code, the regulations and other binding guidance promulgated
thereunder. The Company reserves the right to accelerate, delay or modify
distributions to the extent permitted under Section 409A. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Administrator, any
member of the Board or the Company (or its employees, officers, directors or
affiliates) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Section 409A or any other
applicable law.

 

  3.04

Membership, Procedures, Rules and Responsibilities. This Section 3.04 shall be
effective on and after January 1, 2013 to implement the provisions of the
Charter. The Administrator shall be the Employee Benefits Committee as described
under the Charter. The initial appointment and the selection of new and
replacement of the Employee

 

-3-



--------------------------------------------------------------------------------

  Benefits Committee members shall be made as described under the Charter. The
duties, responsibilities, procedures and rules of the Employee Benefits
Committee are described in the Charter and incorporated by reference herein.
Notwithstanding any contrary Plan provision, the provisions of the Charter shall
control with respect to administration, operation, amendment or termination of
the Plan. The Employee Benefits Committee shall rely upon the records of the
Company with respect to any factual matters dealing with the employment of an
Eligible Employee.

Article IV — Rights to Benefits

 

  4.01 Designation as an Eligible Employee. The Board shall designate the
employees of the Company who shall be Eligible Employees, based upon the
recommendations of the RTI Compensation Committee, giving consideration to the
function and responsibilities of the employee, his past performance, his
contributions to the profitability and sound growth of the Company, and such
other factors as the Board may deem appropriate. The determinations of the Board
and recommendations of the RTI Compensation Committee concerning which employees
of the Company shall be designated as Eligible Employees need not be uniform and
may be made selectively among the employees of the Company. No employee of the
Company is entitled to participate in or to receive benefits under this Plan
unless or until designated as an Eligible Employee by the Board. The employees
listed in Exhibit A hereto are currently designated as Eligible Employees.
Except as otherwise provided in Section 6.01, the Board may modify or amend in
whole or in part the list of Eligible Employees listed on Exhibit A. An employee
shall cease to be an Eligible Employee upon written revocation of such status by
the Board or earlier Separation from Service with the Company, or as otherwise
provided under the terms of the Plan.

 

  4.02 Vesting. In no event shall a Participant be 100% vested or eligible for a
Supplemental Pension if, upon the Participant’s Separation from Service, the
Participant has not satisfied the conditions of eligibility for an immediate
pension (and not a deferred vested pension) under the provisions of the
Qualified Plan, whether or not such Participant is a participant in the
Qualified Plan, or the Participant Separates from Service on account of
retirement without the consent of the Company prior to age 60 pursuant to the
30-year sole option provision under the Qualified Plan. Notwithstanding the
foregoing, the Board of Directors and the Compensation Committee of the Board of
Directors shall have the authority, in their sole and absolute discretion, to
take an action to vest any Participant in the Plan up to 100% vesting even if
such Participant has not otherwise satisfied the vesting requirement described
herein.

 

  4.03 Forfeiture of Benefit Payments. Notwithstanding any provision of this
Plan to the contrary, no benefits (whether vested or unvested) shall be paid in
respect of a Participant (either directly to the Participant or to the
Participant’s surviving spouse) who is terminated for cause; as used herein, the
term “cause” shall be limited to (a) action by the Participant involving willful
and wanton malfeasance involving specifically a wholly wrongful and unlawful
act; or (b) the Participant being convicted of a felony; or (c) a material
violation by the Participant of any rule, regulation or policy of the Company
generally applicable to all employees. Nothing contained in this Section 4.03
shall prevent the payment of benefits in respect of a Participant whose
employment is involuntarily terminated for reasons other than cause after such
Participant’s benefits have vested, subject to the requirements of Section 409A
of the Code.

 

-4-



--------------------------------------------------------------------------------

Article V — Benefits

 

  5.01 Amount of Benefits. The Supplemental Pension shall be determined by
multiplying the Participant’s Average Monthly Bonus Earnings by a percentage
equal to the sum of 1.5% for each year of Continuous Service, and represents a
monthly amount that shall then be converted into a lump sum in accordance with
Section 5.02 and payable at the time determined in Section 5.03. In no event
shall the Supplemental Pension be less than the Participant’s accrued benefit
under the Plan as provided under the terms of the Plan.

 

  5.02 Form of Benefits. The Supplemental Pension determined under Section 5.01
above shall be converted to and paid in a single lump sum distribution and shall
represent full and final settlement of all benefits provided under the Plan. The
lump sum distribution shall be equal to the present value of the amounts payable
to the Participant under Section 5.01, using the same interest rate and
mortality assumptions that are defined in the Qualified Plan for purposes of
determining the value of a small lump sum distribution under the Qualified Plan,
determined as of the first day of the month following the Participant’s
Separation from Service.

 

  5.03 Timing of Payment. Payment of the lump sum Supplemental Pension
determined under Section 5.02 above shall commence as soon as administratively
practicable, but not later than 60 days, following the date that is 6 months
after the date of the Participant’s Separation from Service (or, if earlier, the
death of Participant); provided, however, that payment shall not commence later
than permitted under the terms of Section 409A of the Code and the regulations
promulgated thereunder; and further provided that, the payment shall include
interest for each calendar month after the date of the Participant’s Separation
from Service and prior to the month of payment, with interest to be determined
using the published 6-month CD rate on the date of separation.

 

  5.04 Spouse’s Death Benefit. A surviving spouse (a spouse to whom a
Participant is legally married on the date of Participant’s death) of any
Participant who has accrued at least 15 years of continuous service and dies:
(i) prior to retirement; or (ii) after retirement under conditions of
eligibility for an immediate pension, other than a deferred vested pension,
pursuant to the provisions of the Qualified Plan, excluding any Participant who
retires without the consent of the Company pursuant to Section 4.02 above; will
be eligible to receive a lump sum payment equal to 50% of the lump sum payment
that would have been made to the Participant had he retired as of the date of
death and received payment on the first day of the month following death.
Payment to the spouse shall be made within 90 days following the Participant’s
death.

Article VI — Amendment or Termination

 

  6.01 Amendment. The Company may modify, alter or amend the Plan in whole or in
part except to the extent that such changes result in the reduction of any
Supplemental Pension accrued hereunder by or currently being paid to a
Participant or his spouse as of the date of such amendment; provided, however,
that the Company may, in its sole discretion and without the Participant’s
consent, modify or amend the terms of the Plan, or take any other action it
deems necessary or advisable, to cause the Plan to comply with Section 409A (or
an exception thereto). Notwithstanding any contrary provision in this
Section 6.01, effective January 1, 2013, the Charter describes the Plan
amendment authority reserved by the Company and that which is delegated to the
Administrator.

 

-5-



--------------------------------------------------------------------------------

  6.02 Termination. The Company, by action of the Board, may terminate the Plan
or any one or more of its provisions; provided however, that such termination
shall not reduce any Supplemental Pension accrued hereunder by or currently
being paid to any Participant or his spouse as of the date of such termination.
Termination of the Plan shall not be a distribution event under the Plan unless
otherwise permitted under Section 409A of the Code or other applicable law.
Notwithstanding any contrary provision in this Section 6.02, effective
January 1, 2013, the Charter describes the Plan termination authority reserved
by the Company and that which is delegated to the Administrator.

Article VII — Miscellaneous

 

  7.01 Unsecured General Creditor. The Plan constitutes a mere promise by RTI or
the Participating Entity to make benefit payments in the future. RTI and any
Participating Entity’s obligations under the Plan shall be unfunded and
unsecured promises to pay. RTI and the Participating Entities shall not be
obligated under any circumstance to fund their respective financial obligations
under the Plan. Any of them, in their discretion, may set aside funds in a trust
or other vehicle, subject to the claims of creditors, in order to assist it in
meeting its obligations under the Plan, if such arrangement will not cause the
Plan to be considered a funded deferred compensation plan under ERISA or the
Code. RTI, the Participating Entities, and the Plan do not give the Participant
any beneficial ownership interest in any asset of RTI or the Participating
Entity. The Participants and spouses of Participants shall have the status of,
and their rights to receive payments under the Plan shall be no greater than the
rights of, general unsecured creditors of RTI or the applicable Participating
Entity.

 

  7.02 Nonassignability. Except as may be required by law, neither the
Participant nor any person shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate or encumber any amount that is or
may be payable hereunder, including in respect of any liability of a Participant
or other person for alimony or other payments for the support of a spouse,
former spouse, child or other dependent, prior to actually being received by the
Participant or other person hereunder, nor shall the Participant’s or other
person’s rights to benefit payments under the Plan be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or other person or to
the debts, contracts, liabilities, engagements, or torts of any Participant or
other person, or transfer by operation of law in the event of bankruptcy or
insolvency of the Participant or other person, or any legal process.

 

  7.03 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Eligible Employee, and the Eligible Employee (or spouse) shall have no rights
against the Company except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give an Eligible Employee the
right to be retained in the service of the Company or to interfere with the
right of the Company to discharge him or change his employment status at any
time.

 

  7.04 Not a Bar to Corporate Act. Nothing contained in the Plan shall prevent
the Company from engaging in any reorganization, recapitalization, merger,
liquidation, sale of assets or other corporate transaction.

 

-6-



--------------------------------------------------------------------------------

  7.05 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

  7.06 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

  7.07 Governing Laws. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Ohio without regard to
conflict of laws.

 

  7.08 Severability. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan may be construed and enforced by the
Administrator as if such illegal and invalid provision had never been inserted
herein.

 

  7.09 Notice. Any notice or filing required or permitted to be given to the
Company with respect to the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company. Any notice or filing required or permitted to be given to the
Administrator with respect to the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Administrator at
the following address:

Administrator — Supplemental Pension Program

RTI International Metals, Inc.

1000 Warren Avenue

Niles, Ohio 44446

Such notice to the Company or the Administrator shall be deemed to be given as
of the date of delivery, or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.

 

  7.10 Successor. The provisions of this Plan shall be binding on the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidations, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

 

  7.11 Status of Plan. The Plan is intended to constitute an unfunded plan for
tax purposes and for purposes of Title I of ERISA and is intended to be
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of RTI and
Participating Entities and to qualify for the exclusions from Title I of ERISA
which are provided for in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

  7.12

Tax Withholding. All benefits under the Plan shall be subject to Federal income,
FICA, and other tax withholding as required by applicable law. At the time that
tax withholding is required, if an amount is payable under the Plan to the
Participant the amount of the required tax withholding shall be withheld from
such payment. If, however, an amount is not then payable or the amount payable
under the Plan to the Participant is less than the

 

-7-



--------------------------------------------------------------------------------

  required withholding, the Participant shall pay, by check or money order
payable to RTI or the Participating Entity employing the Participant, not later
than the date such withholding is required, the amount of the required tax
withholding or, at the sole election of RTI or such Participating Entity, the
amount of required tax withholding shall be withheld from other compensation or
amounts payable to the Participant. The Participant shall hold RTI or such
Participating Entity harmless from any liability for acting to satisfy the
withholding obligation in this manner.

 

  7.13 Certificates and Reports. The Board and the Administrator shall be
entitled to rely on all certificates and reports made by any accountants
retained by any of them, and on all opinions given by legal counsel retained by
any of them.

 

  7.14 Cessation of Participation. In the event a Participant ceases to be an
Eligible Employee prior to Separation from Service, due to transfer to an
affiliate of RTI which is not a Participating Entity or his status as an
Eligible Employee is revoked by the Board, a Supplemental Pension will be
payable from the Plan to or with respect to such former Eligible Employee on the
same basis as if he had continued to participate in the Plan until Separation
from Service, but not to exceed the benefit that had been earned under the Plan,
if any, as of the date participation in the Plan as an Eligible Employee ceased,
except as otherwise necessary to meet contractual obligations in any Letter
Agreement.

 

  7.15 No Liability of Officers and Directors. No past, present or future
officer or director of RTI shall be personally liable to any Participant or
other person under any provision of the Plan.

 

  7.16 Plan Records and Correction of Errors. Plan records shall be maintained
on a Plan Year basis. Notwithstanding anything to the contrary contained in the
Plan, the Administrator is expressly empowered to correct any errors made in
calculating the amount of a Participant’s Supplemental Pension or the amount
payable following the death of a Participant. Any such correction may be made
retroactively, except that no such correction shall require return of part or
all of a distribution previously made to or with respect to a Participant or
spouse, but future payments may be reduced until any prior overpayment is
recouped. To the extent an error is made because of information incorrectly
submitted by or on behalf of the Participant or spouse, any correction which
would increase the amount payable from the Plan shall be made prospectively only
and shall not apply to correct any payments previously made.

Article VIII — Claim and Appeal Procedure

 

  8.01 Application for Benefits. In the event of a claim by a Participant or
other person (the “Claimant”) for or in respect of any benefit under the Plan,
such Claimant shall present the reason for the claim in writing to the
Administrator, Supplemental Pension Program, RTI International Metals, Inc.,
1000 Warren Avenue, Niles, Ohio 44446, or to such other person or entity
designated and communicated by the Board.

 

  8.02 Claims and Appeals.

 

  (a)

The Administrator shall, within 90 days after the receipt of a written claim,
send written notification to the Claimant as to its disposition, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall

 

-8-



--------------------------------------------------------------------------------

  be furnished to the Claimant prior to the termination of the initial 90-day
period. In no event shall such extension exceed a period of 90 days from the end
of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render the final decision.

In the event the claim is wholly or partially denied, the written notification
shall state the specific reason or reasons for the denial, include specific
references to pertinent Plan provisions on which the denial is based, provide an
explanation of any additional material or information necessary for the Claimant
to perfect the claim, a statement of why such material or information is
necessary, the procedure by which the Claimant may appeal the denial of the
claim, and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

  (b) In the event a Claimant wishes to appeal the claim denial, he or she may
request a review of such denial by making written application to the
Administrator, Supplemental Pension Program, RTI International Metals, Inc.,
1000 Warren Avenue, Niles, Ohio 44446, or to such other person or entity
designated and communicated by the Administrator, within 60 days after receipt
of the written notice of denial (or the date on which such claim is deemed
denied if written notice is not received within the applicable time period
specified in paragraph (a) above). Such Claimant (or duly authorized
representative) may, upon written request to the Administrator, review pertinent
Plan documents, and submit in writing issues and comments in support of his
position. In addition, the Claimant (or representative) shall have the right to
submit documents, records, and other information relating to the claim for
benefits, and shall be provided, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claim for benefits.

 

  (c) Within 60 days after receipt of the written appeal (unless an extension of
time is necessary due to special circumstances or is agreed to by the parties,
but in no event more than 120 days after such receipt), the Administrator shall
notify the Claimant of its final decision. The Administrator’s review shall take
into account all comments, documents, records, and other information submitted
by the Claimant (or representative), without regard to whether such information
was submitted or considered in the initial benefit determination. Such final
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the Claimant, and
specific references to the pertinent Plan provisions on which the decision is
based. In addition, the written notice of the decision denying a claim shall
contain (i) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information that is relevant to the Claimant’s claim for benefits, and
(ii) a statement of the Claimant’s right to bring an action under ERISA
Section 502(a). If an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension.

 

  (d) For purposes of this Section 8.02, information is considered “relevant” to
a Claimant’s claim if such document, record, or other information

 

-9-



--------------------------------------------------------------------------------

  (i) was relied upon in making the benefit determination;

 

  (ii) was submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such document, record, or other
information was relied upon in making the determination; or

 

  (iii) demonstrates compliance with the Plan’s review procedures and that, if
appropriate, the Plan provisions have been applied consistently with respect to
similarly-situated claimants.

 

  8.03 Waiver.

If the Claimant does not follow the procedures set forth in this Article VIII,
he shall be deemed to have waived the right to appeal benefit determinations
under the Plan. In addition, all determinations by and decisions of the
Administrator under this Article VIII shall be binding on and conclusive as to
the Claimant.

[remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, RTI International Metals, Inc. has evidenced the adoption of
this amended and restated Plan by the signature of its authorized officer below.

 

RTI INTERNATIONAL METALS, INC. By:

/s/ Chad Whalen

Chad Whalen General Counsel & Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Eligible Employees

under the

RTI International Metals, Inc.

Supplemental Pension Program

 

Name

  

Title1

Dawne S. Hickton    Vice Chair, President & Chief Executive Officer Bradley G.
Smith    Director, Global Purchasing Ernie M. Crist    Director, Research &
Development K. (Oscar) Yu    Senior Director, Research & Development William T.
Hull    Senior Vice President & Chief Risk Officer Chad Whalen    General
Counsel & Senior Vice President James L. McCarley    Executive Vice President –
Operations Michael G. McAuley    Senior Vice President, Chief Financial Officer
& Treasurer Kathryn J. Jackson    Chief Technology Officer Blaine A. Salvador   
Senior Vice President, Titanium Segment Mark S. Cianci    Vice President, RTI
Aerospace & Defense Ronald C. Beckman    Chief Information Officer John M.
Jenkins    Vice President, Business Excellence

Following Board designation pursuant to Section 4.01 of the Plan, Appendix A may
be changed from time to time without formal amendment of the Plan, subject to
signature of an officer of RTI International Metals, Inc.

 

/s/ Chad Whalen

 

Officer Name: Chad Whalen

Office Title: General Counsel & Senior Vice President

Revision Date: January 30, 2015

 

 

1  Reflects most recent title only.

 

A-1